Title: To Thomas Jefferson from William Carmichael and William Short, 19 February 1793
From: Carmichael, William,Short, William
To: Jefferson, Thomas



Sir
Aranjuez Feb. 19. 1793

It has been our intention for some time past to have commenced our joint correspondence with you—and we have only deferred it because we flattered ourselves from day to day that we should be able at the same time to inform you of some step taken in the negotiation with which the President has been pleased to charge us.
Although our commission was recieved at Madrid so long ago as the 1st. of this month, and this circumstance immediately announced to the Duke de la Alcudia the present minister of foreign affairs, yet it is not until to-day that we are enabled to inform you that a person has been named to treat with us, having just learned by a letter from that minister that His Majesty has destined for that purpose M. de Gardoqui Minister of finance.
We are happy that you yourself are acquainted with the usage converted into system in most of the European courts, (and in none more than this) of always beginning by searching for all the pretexts of procrastination, and never proceeding to business until they are exhausted. Hitherto these pretexts with respect to us, have been derived from the form of our commission, and the manner in which we are accredited by the President being different from the diplomatic usages established here.
On our first interview with the minister we delivered him a copy of our commission, it being the only document we had recieved from you. He made use of the ordinary expressions of civility and added conformably to usage that he would take His Majesty’s orders thereon and communicate them to us.
As a considerable time elapsed much to our surprize without our hearing further from him, M. Carmichael waited on him, having to speak to him on other business, in order to give him an opportunity of explaining the cause of the silence. He began by apologizing in mentioning their embarassment as to the manner in which we were to be recieved and treated. Our commission partaking both of the second and third order of ministers they were at a loss in which to range us. It was probably thought necessary to decide on this beforehand as the laws of etiquette are observed with unrelaxing rigor here, and as there are very marked and humiliating distinctions established at this court between these two orders not only as to the manner of their  being recieved, but also as to that of their being treated afterwards. He concluded by assuring that some decision should be taken in a few days.
We conceived that we should act conformably to the intention of the President and the nature of the commission we had recieved, in not interfering in any way in this decision and in subscribing to whatever it might be.
It was notified to us two days afterwards in the usual manner that we were to be presented the day after and have an audience of the King, in a way which shewed that they had decided to consider us as of the second order—a circumstance which could not have failed to have given weight to our negotiation and have facilitated us in it. We observed however in the letter of the Introductor of Ambassadors announcing this audience an expression which supposed our having delivered a copy of our credentials to the Duke. Although he had been informed at our first interview and also at the second which Mr. Carmichael had with him alone, that we had no other credentials than the commission of which we gave him a copy—and although this was fully ascertained from our having given him copies of no other, (it being the constant usage to give to the minister previously, copies of all papers intended to be put into the King’s hands) still as plenipotentiary powers in European courts are always accompanied by letters of credence, we judged it would be proper to repeat to him the peculiar circumstance of our having none, lest any embarassment should result to him, if perchance he had directed that mode of presentation without attending to it. We accordingly wrote him a note observing at the same time on the expression of the Introductor which had suggested to us the propriety of repeating this circumstance. To this he answered the same evening, that he had conceived we should be certainly provided with a letter of some kind for the King though not in the usual form, and that His Majesty had determined to recieve it as a letter of credence and give us the audience which had been notified to us. But that as we had no letter of any kind addressed to His Majesty, the presentation in the manner he had proposed was absolutely precluded by the etiquette established at this court. He added that we should be presented in some manner corresponding to our commission about which he should speak to us.
Fearing with reason that this would be made an additional pretext for procrastination, we determined to leave nothing undone to abridge it as far as depended on us. We therefore wrote to him immediately, reminding him of the length of the delay which had already taken  place since our arrival here—expressing our disposition to subscribe to whatever kind of presentation he might judge proper—our hope that it would be no impediment to our proceeding at present to business—and our desire to be informed of the intention of His Majesty with respect to the designation of a person to treat with us. In answer to which we have just recieved the letter mentioned above, informing us of the nomination of M. de Gardoqui.
We should not have thought it worth while to have troubled you with these details of mere form if they had not been made the cause of so considerable a delay. We do not add copies of the letters alluded to because we have cited their substance and because we shall annex them to the journal of our proceedings under our joint commission. We have &c.
